    Case 2:21-cr-00006-PLM ECF No. 1, PageID.1 Filed 02/17/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,

            vs.

TRACEY LYNN VANENKEVORT,
                                                          INDICTMENT
                  Defendant.
_________________________________/

      The Grand Jury charges:

                                   COUNT 1
                  (Concealment of Fact Affecting Entitlement to
                     Supplemental Security Income Benefits)

      From in or about September, 2001 through June, 2019, in Delta County, in the

Northern Division of the Western District of Michigan, the Defendant,

                       TRACEY LYNN VANENKEVORT,

having knowledge of the occurrence of an event affecting her continued right to

Supplemental Security Income (SSI) benefits, failed to disclose such event with an

intent fraudulently to secure SSI benefits in a greater amount than was due or when

no such benefit was authorized. Specifically, the Defendant was obligated to provide

truthful disclosures to the Social Security Administration relating to her living

arrangements and circumstances (meaning, but not limited to, with whom she lived,

her income and resources, the income and resources of members of her household,

her marital status, and changes thereto). The Defendant concealed and failed to

disclose truthfully her living arrangements and circumstances to the Social Security
    Case 2:21-cr-00006-PLM ECF No. 1, PageID.2 Filed 02/17/21 Page 2 of 3




Administration. As a result of these concealments and omissions, the Defendant

obtained approximately $68,800 that she was not eligible to receive.

42 U.S.C. § 1383a(a)(3)(A)
    Case 2:21-cr-00006-PLM ECF No. 1, PageID.3 Filed 02/17/21 Page 3 of 3




                                    COUNT 2
           (False Statements Relating to Supplemental Security Income)

      On or about September 14, 2018, in Delta County, in the Northern Division of

the Western District of Michigan, the Defendant,

                          TRACEY LYNN VANENKEVORT,

knowingly and willfully made false statements and representations of material fact

for use in determining her right to receive Supplemental Security Income.

Specifically, the Defendant made false statements and representations in a

Redetermination Summary for Determining Continuing Eligibility for Supplemental

Security Income Payments. In that Redetermination, the Defendant falsely stated

that she lived alone when in fact she lived with her husband or the person she held

out as her husband, a fact that, if known, would have led to the termination of or a

reduction in her SSI benefits.

42 U.S.C. § 1383a(a)(2)


                                      A TRUE BILL


                                      __________________________________________
                                      GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
THEODORE J. GREELEY
Assistant United States Attorney
